DETAILED ACTION
This office action is in response to the remarks filed on 11/03/2021. Claims 1-21 are pending.
 	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to the rejections under 35 USC 102 have been fully considered and persuasive, see paragraph 4 on page 11 of remarks.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record alone or in combination neither discloses nor renders obvious An active transfer case configured for use in a 4WD motor vehicle to permit "on-demand" transfer of drive torque from a powertrain to front and rear drivelines; specifically, “a control system operable to control coordinated actuation of both the clutch actuator and the actuator brake, wherein the control system is configured to conduct a preemptive or "active" brake functionality check to determine the functionality of the actuator brake” and in combination with the remaining structure of claim 1.
The prior art of record alone or in combination neither discloses nor renders obvious an active transfer case configured for use in a 4WD motor vehicle to permit "on-demand" transfer of drive torque from a powertrain to front and rear drivelines; a control system configured to conduct an "active" brake functionality check by energizing the power-operated clutch actuator while the actuator brake is maintained in a power- off engaged state and detecting movement of the moveable component from a braked position” and in combination with the remaining structure of claim 11.
A method for conducting the active brake functionality check in an active transfer case configured for use in a 4WD motor vehicle to permit "on-demand" transfer of drive torque from a powertrain to an output shaft using a clutch assembly and an actuator brake; specifically in the steps of “ comparing difference value to threshold value; and determining a malfunction of the actuator brake if the difference value is greater than the threshold value” and in combination with the remaining steps of claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bowen (US 20060162980) discloses ecu and sensors control actuator of both mode clutches, brake mode. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659